DETAILED ACTION
This communication is in response to the claims filed on 01/10/2020.
Application No: 16/739,923.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Amichai Kotev on August 18, 2021.
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS

1. (Currently Amended) An image processing apparatus comprising:
 an identification unit configured to execute identification processing for associating an object included in a first captured image captured by a first image-capturing apparatus with an object included in a second captured image captured by a second image-capturing apparatus different from the first image-capturing apparatus;
 a recording unit configured to record a result of the identification processing executed by the 
 a determination unit configured to determine a state of a restriction condition based on the result of the identification processing recorded by the recording unit and the restriction condition relating to the identification processing set between the first image-capturing apparatus and the second image-capturing apparatus;
a setting unit configured to set an object to be an identification target from the first captured image;
an extraction unit configured to extract a feature amount of an object from each of the first captured image and the second captured image; and
a determining unit configured to determine an object identical to the object to be an identification target set by the setting unit from the second captured image based on the feature amounts extracted by the extraction unit and the restriction condition set between the first and second image-capturing apparatuses.

	2. (Original) The image processing apparatus according to claim 1, wherein, as a state of the restriction condition, the determination unit determines at least any one of a state where the restriction condition set between the first and second image-capturing apparatuses has to be or does not have to be modified, a state where the restriction condition set between the first and second image-capturing apparatuses has been or has not been updated, a state where the restriction condition set between the first and second image-capturing apparatuses has to be or does not have to be set, and a state where the restriction condition set between the first and second image-capturing apparatuses is settable or not settable.

	3. (Original) The image processing apparatus according to claim 2, wherein, in a case where a degree of divergence between the result of the identification processing recorded by the recording unit and the restriction condition set between the first and second image-capturing apparatuses is a predetermined threshold value or more, the determination unit determines the state of the restriction condition as the state where the restriction condition has to be modified.

	4. (Original) The image processing apparatus according to claim 2, further comprising a generation unit configured to generate a restriction condition to be set between the first and second 
 wherein the determination unit determines the state of the restriction condition as the state where the restriction condition has been updated in a case where the restriction condition is generated by the generation unit.

	5. (Original) The image processing apparatus according to claim 4, wherein the generation unit generates the restriction condition in a case where the state of the restriction condition is the state where the restriction condition has to be modified, for a certain period.

	6. (Original) The image processing apparatus according to claim 2, wherein the determination unit determines the state of the restriction condition as the state where the restriction condition has to be set in a case where the restriction condition set between the first and second image-capturing apparatuses is an initial setting.

	7. (Original) The image processing apparatus according to claim 2,
 wherein there are a plurality of the results of the identification processing, and
 wherein the determination unit determines the state of the restriction condition as the state where the restriction condition is settable in a case where the restriction condition set between the first and second image-capturing apparatuses is an initial setting and where the number of the results of the identification processing recorded by the recording unit is a predetermined threshold value or more.

	8. (Original) The image processing apparatus according to claim 1, wherein the restriction condition includes at least any one of a travel time of an object from the first image-capturing apparatus to the second image-capturing apparatus or from the second image-capturing apparatus to the first image-capturing apparatus and a probability of an object traveling from the first image-capturing apparatus to the second image-capturing apparatus or from the second image-capturing apparatus to the first image-capturing apparatus.

	9. (Original) The image processing apparatus according to claim 1, wherein the result of 

	10. (Canceled) 

	11. (Original) The image processing apparatus according to claim 1, further comprising a display control unit configured to display information indicating a state of the restriction condition determined by the determination unit.

	12. (Original) The image processing apparatus according to claim 11, wherein the display control unit displays the information in a visually-different mode depending on the state of the restriction condition determined by the determination unit.

	13. (Original) The image processing apparatus according to claim 11, wherein the display control unit displays a restriction condition set between the first and second image-capturing apparatuses together with the information.

	14. (Original) The image processing apparatus according to claim 11, wherein the display control unit displays the result of the identification processing recorded by the recording unit together with the information.

	15. (Currently Amended) An image processing method comprising:
 executing identification processing for associating an object included in a first captured image captured by a first image-capturing apparatus with an object included in a second captured image captured by a second image-capturing apparatus different from the first image-capturing apparatus;
 recording a result of the identification processing; [[and]]
 determining a state of a restriction condition based on the recorded result of the identification processing and the restriction condition relating to the identification processing set between the ;
setting an object to be an identification target from the first captured image;
extracting a feature amount of an object from each of the first captured image and the second captured image; and
determining an object identical to the object to be an identification target set by the setting unit from the second captured image based on the feature amounts extracted by the extraction unit and the restriction condition set between the first and second image-capturing apparatuses.

	16. (Original) The image processing method according to claim 15, wherein, as a state of the restriction condition, at least any one of a state where the restriction condition set between the first and second image-capturing apparatuses has to be or does not have to be modified, a state where the restriction condition set between the first and second image-capturing apparatuses has been or has not been updated, a state where the restriction condition set between the first and second image-capturing apparatuses has to be or does not have to be set, and a state where the restriction condition set between the first and second image-capturing apparatuses is settable or not settable is determined in the determining.

	17. (Original) The image processing method according to claim 16, wherein, in a case where a degree of divergence between the result of the identification processing recorded in the recording and the restriction condition set between the first and second image-capturing apparatuses is a predetermined threshold value or more, the state where the restriction condition has to be modified is determined as the state of the restriction condition, in the determining.

	18. (Original) The image processing method according to claim 16, further comprising generating a restriction condition to be set between the first and second image-capturing apparatuses based on the result of the identification processing recorded in the recording,
 wherein the state where the restriction condition has been updated is determined as the state of the restriction condition in the determining in a case where the restriction condition is generated in the generating.

	19. (Original) The image processing method according to claim 18, wherein the restriction 

	20. (Currently Amended) A non-transitory computer-readable medium storing a program for causing a computer to execute an image processing method comprising:
executing identification processing for associating an object included in a first captured image captured by a first image-capturing apparatus with an object included in a second captured image captured by a second image-capturing apparatus different from the first image-capturing apparatus;
recording a result of the identification processing; [[and]]
determining a state of a restriction condition based on the recorded result of the identification processing and the restriction condition relating to the identification processing set between the first image-capturing apparatus and the second image-capturing apparatus;
setting an object to be an identification target from the first captured image;
extracting a feature amount of an object from each of the first captured image and the second captured image; and
determining an object identical to the object to be an identification target set by the setting unit from the second captured image based on the feature amounts extracted by the extraction unit and the restriction condition set between the first and second image-capturing apparatuses.


***

Reasons for allowance
Claims 1-9 and 11-20 allowed.
The following is an examiner’s statement of reasons for allowance: 

 

The representative claim 1 distinguish features are underlined and summarized below:
 An image processing apparatus comprising:
 an identification unit configured to execute identification processing for associating an object included in a first captured image captured by a first image-capturing apparatus with an object included in a second captured image captured by a second image-capturing apparatus different from the first image-capturing apparatus;
 a recording unit configured to record a result of the identification processing executed by the identification unit; 
 a determination unit configured to determine a state of a restriction condition based on the result of the identification processing recorded by the recording unit and the restriction condition relating to the identification processing set between the first image-capturing apparatus and the second image-capturing apparatus;
a setting unit configured to set an object to be an identification target from the first captured image;
an extraction unit configured to extract a feature amount of an object from each of the first captured image and the second captured image; and
a determining unit configured to determine an object identical to the object to be an identification target set by the setting unit from the second captured image based on the feature amounts extracted by the extraction unit and the restriction condition set between the first and second image-capturing apparatuses.

 
The representative claim 15 distinguish features are underlined and summarized below:

 executing identification processing for associating an object included in a first captured image captured by a first image-capturing apparatus with an object included in a second captured image captured by a second image-capturing apparatus different from the first image-capturing apparatus;
 recording a result of the identification processing; 
 	determining a state of a restriction condition based on the recorded result of the identification processing and the restriction condition relating to the identification processing set between the first image-capturing apparatus and the second image-capturing apparatus;
setting an object to be an identification target from the first captured image;
extracting a feature amount of an object from each of the first captured image and the second captured image; and
determining an object identical to the object to be an identification target set by the setting unit from the second captured image based on the feature amounts extracted by the extraction unit and the restriction condition set between the first and second image-capturing apparatuses.


The representative claim 20 distinguish features are underlined and summarized below: 
A non-transitory computer-readable medium storing a program for causing a computer to execute an image processing method comprising:
executing identification processing for associating an object included in a first captured image captured by a first image-capturing apparatus with an object included in a second captured image captured by a second image-capturing apparatus different from the first image-capturing apparatus;
recording a result of the identification processing; 
determining a state of a restriction condition based on the recorded result of the identification processing and the restriction condition relating to the identification processing set between the first image-capturing apparatus and the second image-capturing apparatus;
setting an object to be an identification target from the first captured image;
extracting a feature amount of an object from each of the first captured image and the second captured image; and
determining an object identical to the object to be an identification target set by the setting unit from the second captured image based on the feature amounts extracted by the extraction unit and the restriction condition set between the first and second image-capturing apparatuses.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 15 and 20 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References
The closest combined references of Wang, Paik and Matsushita teach following:
 	Wang (US 20190102873 A1) teaches a system for authenticating an object. During operation, the system configures an environment surrounding the object according to one or more target environmental factors, captures at least a first image of the object while the object is exposed to the target environmental factors, and determines Fan authenticity of the object based on the captured first image and the target environmental factors.

Paik (US 10825194 B2) teaches an apparatus includes: a weighted feature extractor configured to extract a weighted feature from an input image and generate a weighted descriptor to which a feature of a salient region is applied; a dictionary constructor configured to construct a dictionary composed of images with different characteristics of one object using the weighted descriptor to which the feature of the salient region is applied by the weighted feature extractor and store the dictionary in a database (DB); and a coefficient estimator and ID determiner configured to apply sparse representation for estimating a coefficient that allows an object to be reconstructed as much as possible with a few linear combinations of candidate objects of a target object constituting the dictionary, and perform identification using an error between a target and the reconstructed object.
 
Matsushita (US 20090087101 A1) teaches 1n image processing apparatus includes an extraction unit configured to extract a feature amount from information recorded on a recording medium, an acquisition unit configured to acquire an identification image identifying an operator of the recording apparatus, a storage unit configured to store the feature amount and the identification image, wherein the identification image is associated with the feature amount, a search unit configured to compare a feature amount extracted from a predetermined medium by the extraction unit with the feature amount stored in the storage unit, wherein, based on a result of the comparison, the identification image associated with the stored feature amount is associated with the predetermined medium, and an output unit configured to output the identification image associated with the predetermined medium.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
determining a state of a restriction condition based on the recorded result of the identification processing and the restriction condition relating to the identification processing set between the first image-capturing apparatus and the second image-capturing apparatus;
setting an object to be an identification target from the first captured image;
extracting a feature amount of an object from each of the first captured image and the second captured image; and
determining an object identical to the object to be an identification target set by the setting unit from the second captured image based on the feature amounts extracted by the extraction unit and the restriction condition set between the first and second image-capturing apparatuses.
 

Wang teaches a system for authenticating an object; but failed to teach one or more limitations, including, 
 determining a state of a restriction condition based on the recorded result of the identification processing and the restriction condition relating to the identification processing set between the first image-capturing apparatus and the second image-capturing apparatus;
setting an object to be an identification target from the first captured image;
extracting a feature amount of an object from each of the first captured image and the second captured image; and
determining an object identical to the object to be an identification target set by the setting unit from the second captured image based on the feature amounts extracted by the extraction unit and the restriction condition set between the first and second image-capturing apparatuses.

Paik and Matsushita alone or in combination failed to cure the deficiency of Wang.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for identifying an object between image-capturing apparatuses. In order to track the object with higher accuracy, it is desirable that image-capturing apparatuses between which an inappropriate condition is set be identified and the inappropriate restriction condition be appropriately modified. The user, however, cannot easily identify the image-capturing apparatuses for which the restriction condition is required, and modifying the restriction condition takes time and effort. According to an aspect of the present disclosure solve the above describe problems.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645